Mr. Justice Teller
dissenting:
I cannot agree with the interpretation which the majority opinion gives to the words “intentional act”, used in the policy in suit. It entirely ignores their setting and evident purpose. The policy, in that clause, deals with acts as related to the insured; the acts of other persons which do not purposely affect him have no bearing on the case. The opinion disregards this evident fact that the act, to have any relevancy to the subject matter of the contract, must include its effect upon the insured. The intention contemplated by the parties must refer to the act as it relates to the insured. Any other construction makes it without apparent purpose. The parties were considering and dealing with the subject of injuries to the insured, and the paragraph in which these words occur contains a list of acts for which the insurer is not liable. It certainly would not be liable for the intentional discharge of a pistol unless injury to the insured resulted from it. It follows necessarily that the result of the shot forms a part of the act against liability for which the insurer was providing. It cannot be denied that the insured was killed accidentally, as that term is commonly used.
According to the reasoning of the opinion, the injury to the insured would have been covered by the policy had the pistol been accidentally discharged. That is to say, the right of recovery depends, not upon the intent to injure the insured, the sole ground upon which a reasonable exception to liability can rest, but upon the intent to discharge the pistol, an act which in this case was done with*444out any thought concerning the insured. The discussion in'the opinion of the meaning of these words shows that they are open to construction, and, that being so, according to a well settled rule they should be construed in favor of the insured.